DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 8/4/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (U.S. Patent Application Publication 2008/0057194, hereafter ‘194).
Claim 1: Tanaka ‘194 teaches a coating method (title, abstract) comprising:
	supplying a resist solution, which corresponds to the claimed film forming liquid, onto a center of a front surface of a substrate (W) from a nozzle (143) in that the height of the nozzle relative to the substrate is maintained at a coating height (abstract, Fig. 4, [0042], [0060]);
	rotating the substrate at a first rotation speed around an axis which passes through the center of the substrate while supplying the resist solution to diffuse the solution towards an edge of the substrate from the nozzle (abstract, Figs. 4, 10, 11, [0031], [0060]); and
	rotating the substrate at a second rotation speed around the axis after the supply of the resist solution is stopped to allow further diffusion (abstract, Figs. 10-11, [0060]),
	wherein the coating height is such that the resist solution is between the nozzle and the front surface of the substrate (Fig. 4, [0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka ‘194 as applied to claim 1 above.
	Claim 2: Tanaka ‘194 teaches the limitations of claim 1, as discussed above. Tanaka ‘194 further teaches that the method can further comprise coating a pre-wetting liquid onto the front surface of the substrate before supplying the resist solution from the nozzle ([0042], [0059]), and moving the nozzle into the location, including height, for supplying the resist solution ([0059]).
	With respect to claim 2, Tanaka ‘194 does not explicitly teach that the nozzle is moved after coating the pre-wetting liquid.
	However, the claimed method and the method taught by Tanaka ‘194 differ only in the order of processing steps, and it has been held that the selection of any order of processing steps is obvious in the absence of new or unexpected results. See MPEP 2144.04.IV.C.


	However, the claimed method differs from the method taught by Tanaka ‘194 only in the relative sizes of the coating height and nozzle inner diameter, and it has been held that changes in size or proportion are obvious in the absence of new or unexpected results. See MPEP 2144.04.IV.A.

Claims 3-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka ‘194 as applied to claim 1 above, and further in view of Hashimoto et al. (U.S. Patent Application Publication 2018/0021804, hereafter ‘804).
Claim 3: Tanaka ‘194 teaches the limitations of claim 1, as discussed above. With respect to claim 3, Tanaka ‘194 does not explicitly teach that the discharge of the resist solution is stopped before it reaches the edge of the substrate.
Hashimoto ‘804 teaches a coating method (abstract) comprising supplying a resist coating solution to the center of a front surface of a substrate (abstract, [0003], Fig. 6), rotating the substrate at a first speed to diffuse the coating solution towards an edge of the substrate (abstract, Fig. 6-7), and rotating the substrate at a second speed after stopping supply of the coating solution (abstract, Figs. 6-7). Hashimoto ‘804 teaches that the supply of the resist coating solution (R) can be stopped such that the resist coating solution does not reach the edge of the substrate (Fig. 12, [0079]). Hashimoto ‘804 teaches that this can minimize resist shake off and prevent decrease in film thickness of the resist film to allow forming of a uniformly diffused layer ([0079]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the supply of the resist coating solution be stopped such that the resist coating solution does not reach the edge of the substrate as taught by Hashimoto ‘804 in the method taught by Tanaka ‘194 because this can minimize resist shake off and prevent decrease in film thickness of the resist film to allow forming of a uniformly diffused layer, as taught by Hashimoto ‘804.

Claim 4: Tanaka ‘194 teaches the limitations of claim 1, as discussed above. With respect to claim 4, Tanaka ‘194 does not explicitly teach that, when the resist solution is supplied, resist solution having a viscosity equal to or less than 5 cP is discharged at a flow rate equal to or less than 0.2 cc per second.
Hashimoto ‘804 teaches a coating method (abstract) comprising supplying a resist coating solution to the center of a front surface of a substrate (abstract, [0003], Fig. 6), rotating the substrate at a first speed to diffuse the coating solution towards an edge of the substrate (abstract, Fig. 6-7), and rotating the substrate at a second speed after stopping supply of the coating solution (abstract, Figs. 6-7). Hashimoto ‘804 
The modified teachings of Tanaka ‘194 are silent with regards to the viscosity of the resist solution and the discharge rate of the resist solution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resist solution viscosity of 1 cP and discharge rate of 0.04 to 0.15 cc per second taught by Hashimoto ‘804 as the resist solution viscosity and discharge rate, respectively, in the method taught by the modified teachings of Tanaka ‘194 because they are a suitable resist solution viscosity and discharge rate for coating a resist coating solution onto a rotating substrate, as taught by Hashimoto ‘804.
Further, it would have been a simple substitution of prior art elements that would have yielded predictable results.

	Claim 7: Tanaka ‘194 teaches the limitations of claim 1, as discussed above. With respect to claim 7, Tanaka ‘194 does not explicitly teach that the method further comprises cooling the substrate in the period which the resist solution is supplied, and stopping the cooling of the substrate before rotation at the second speed is stopped.
Hashimoto ‘804 teaches a coating method (abstract) comprising supplying a resist coating solution to the center of a front surface of a substrate (abstract, [0003], Fig. 6), rotating the substrate at a first speed to diffuse the coating solution towards an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of cooling the substrate taught by Hashimoto ‘804 to the method taught by Tanaka ‘194 because this allows thermal regulation of the substrate, as taught by Hashimoto ‘804.

With respect to claim 7, the modified teachings of Tanaka ‘194 do not explicitly teach that the cooling is performed in the period during which the resist solution is supplied, or stopped before the rotating of the substrate at the second rotation speed is stopped.
However, the claimed method differs from the method taught by the modified teachings of Tanaka ‘194 only in the timing of the step of cooling, and it has been held that the order of processing steps is obvious in the absence of new or unexpected results. See MPEP 2144.04.IV.C.

Claim 8: With respect to claim 8, the modified teachings of Tanaka ‘194 do not explicitly teach that the stopping of the cooling of the substrate is performed at a timing which is set to allow a period between the timing and a time point when the supplying of the film forming liquid onto the front surface of the substrate from the nozzle is stopped 
However, the claimed method differs from the method taught by the modified teachings of Tanaka ‘194 only in the timing of the step of cooling, and it has been held that the order of processing steps is obvious in the absence of new or unexpected results. See MPEP 2144.04.IV.C.

	Claim 9: Tanaka ‘194 teaches that, when rotation is performed, the substrate is rotated while being held by a rotating holder (120) from a rear surface side of the substrate (Fig. 4, [0040]), where the rotating holder is located in the central portion of the substrate (Fig. 4, [0040]).

	With respect to claim 9, Tanaka ‘194 does not explicitly teach that when the cooling of the substrate is performed, an annular region of the substrate at an outer side than a region of the substrate held by the rotating holder is cooled.
Hashimoto ‘804 teaches a coating method (abstract) comprising supplying a resist coating solution to the center of a front surface of a substrate (abstract, [0003], Fig. 6), rotating the substrate at a first speed to diffuse the coating solution towards an edge of the substrate (abstract, Fig. 6-7), and rotating the substrate at a second speed after stopping supply of the coating solution (abstract, Figs. 6-7). Hashimoto ‘804 teaches that the cooling can be performed to expose the outer peripheral portion of the substrate ([0052]). Both Hashimoto ‘804 and Tanaka ‘194 teach coating methods (‘194, abstract; ‘804, abstract).


	The modified teachings of Tanaka ‘194 teach that the region of the substrate held by the rotation holder is the central portion and the region cooled is the outer periphery, as discussed above. Therefore, the modified teachings of Tanaka ‘194 teach that when the cooling of the substrate is performed, an annular region of the substrate at an outer side (outer periphery) than a region of the substrate held by the rotating holder (central portion) is cooled.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka ‘194 as applied to claim 1 above, and further in view of Mizuno et al. (U.S. Patent Application Publication 2004/0265493, hereafter ‘493).
	Tanaka ‘194 teaches the limitations of claim 1, as discussed above. With respect to claim 6, Tanaka ‘194 does not explicitly teach that the method further comprises placing a cover member configured to suppress volatilization of a solvent of the film forming liquid at a position facing the front surface of the substrate before the supplying of the film forming liquid onto the front surface of the substrate from the nozzle is stopped; and removing the cover member from the position facing the front surface of 
	Mizuno ‘493 teaches a coating method (abstract) comprising supplying a coating solution from a nozzle to a substrate (abstract) and rotating the substrate (abstract, Fig. 1, [0034]). Mizuno ‘493 teaches that the method can further comprise placing a cover member (6a, 6b) at a position facing the front before stopping supplying the coating solution from the nozzle ([0038], Fig. 3), where the cover member is configured to suppress loss of volatile solvent of the coating solution ([0038]), and where the cover member is not a part of the final product (abstract, Fig. 3, [0002]) and is, therefore, removed. Mizuno ‘493 teaches that this allows control of the evaporation speed of the coating solution ([0048]). Both Mizuno ‘493 and Tanaka ‘194 teach coating methods (‘194, title, abstract; ‘493, abstract) comprising supplying a coating solution from a nozzle to a substrate (‘194, abstract, Fig. 4, [0042], [0060]; ‘493, abstract) and rotating the substrate (‘194, abstract, Fig. 4, [0042], [0060]; ‘493, abstract, Fig. 1, [0034]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the steps of placing a cover member  at a position facing the front before stopping supplying the coating solution from the nozzle, where the cover member is configured to suppress loss of volatile solvent of the coating solution, and where the cover member is removed taught by Mizuno ‘493 to the method taught by Tanaka ‘194 because it allows control of the evaporation speed of the coating solution, as taught by Mizuno ‘493.


However, the claimed method differs from the method taught by the modified teachings of Tanaka ‘194 only in the timing of the step of removing the cover member, and it has been held that the order of processing steps is obvious in the absence of new or unexpected results. See MPEP 2144.04.IV.C.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka ‘194 in view of Hashimoto et al. ‘804 as applied to claim 7 above, and further in view of Teer et al. (U.S. Patent Application Publication 2011/0305912, hereafter ‘912).
The modified teachings of Tanaka ‘194 teach the limitations of claim 7, as discussed above. With respect to claim 10, they do not explicitly teach that a cooling liquid is supplied onto a rear surface of the substrate when cooling is performed.
Teer ‘912 teaches a coating method (abstract) comprising rotating the substrate (Fig. 6, [0034], [0092]). Teer ‘912 teaches that cooling can be performed by exposing the rear face of the substrate to cooling liquid ([0010], [0015]). Teer ‘912 teaches that this provides an improved cooling effect on all of the substrate ([0010]). Both Teer ‘912 and Tanaka ‘194 teach coating methods (‘194, abstract, title; ‘912, abstract) comprising rotating the substrate (‘194, abstract, Figs. 4, 10, 11, [0031], [0060]; ‘912, Fig. 6, [0034], [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the step of exposing the rear face of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713